                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


MARSHALL LOUIS RATLIFF,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00725

SOUTHERN REGIONAL JAIL and
LARRY WARDEN,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

               Pending are Plaintiff’s Application to Proceed without Prepayment of Fees [Doc.

5] and Amended Complaint [Doc. 7]. This action was previously referred to United States

Magistrate Judge Omar J. Aboulhosn for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Aboulhosn filed his PF&R on November 5, 2019 [Doc. 8]. Magistrate

Judge Aboulhosn recommended that the Court deny Plaintiff’s Application to Proceed without

Prepayment of Fees, dismiss the Amended Complaint, and remove the matter from the Court’s

docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.
De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on November 22, 2019. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 8], DENIES the Application to

Proceed without Prepayment of Fees [Doc. 5], DISMISSES the Amended Complaint [Doc. 7],

and ORDERS the matter stricken.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                    ENTERED: December 2, 2019




                                                2
